Exhibit 10.1

 

ATP OIL & GAS CORPORATION

 

SUBSCRIPTION AND REGISTRATION RIGHTS AGREEMENT

 

This Subscription and Registration Rights Agreement (this “Agreement”), made as
of the date set forth below by and among ATP Oil & Gas Corporation (the
“Company”), the persons set forth on Schedule I hereto (the “Selling
Shareholders”) and the undersigned (“Subscriber”), is intended to set forth
certain representations, covenants and agreements among the Company, the Selling
Shareholders and the Subscriber, with respect to the offering (the “Offering”)
for sale by the Company of up to 4,000,000 shares (the “Company Shares”) of
common stock, par value $0.001 per share (the “Common Stock”) and by the Selling
Shareholder of up to 1,000,000 shares (the “Selling Shareholder Shares”) of
Common Stock.

 

1. Subscription. Subject to the terms and conditions hereof, the Subscriber
hereby irrevocably subscribes for and agrees to purchase from the Company and
the Selling Shareholders the number of shares of Common Stock (the “Shares”) set
forth under the Subscriber’s name on the signature page hereto at a purchase
price of $14.00 per share (the “Offering Price”), and the Company and the
Selling Shareholders, severally, agree to sell such Shares to the Subscriber at
the Offering Price, subject to the Company’s and the Selling Shareholder’s right
to sell to the Subscriber such lesser number of Shares as the Company or the
Selling Shareholders may, in their sole discretion, deem necessary or desirable.
The Shares purchased by Subscriber will be comprised of a proportionate number
of Company Shares and Selling Shareholder Shares.

 

2. Delivery of Subscription Amount; Acceptance of Subscription; Delivery of
Shares. Subscriber understands and agrees that this subscription is made subject
to the following terms and conditions:

 

(a) Subscriber understands that separate subscription agreements will be
executed with other Subscribers for the remainder of the Shares to be sold in
the Offering;

 

(b) Contemporaneously with the execution and delivery of this Agreement,
Subscriber shall execute and deliver the Certificate of Accredited Investor
Status attached hereto as Exhibit B. Contemporaneously with or prior to Closing,
Subscriber shall wire to the Company to hold in a separate, non-interest bearing
account, immediately available funds in the amount equal to the Offering Price
multiplied by the number of Shares for which the Subscriber has subscribed (the
“Subscription Amount”) in accordance with the instructions set forth on Exhibit
A hereto;

 

(c) The subscription for Shares shall be deemed to be accepted only when this
Agreement has been signed by an authorized officer of the Company and by the
Selling Shareholders. The deposit of the Subscription Amount for clearance will
not be deemed an acceptance of this Agreement;

 

(d) The Company shall have the right to reject this subscription, in whole or in
part, and shall have the right to allocate Shares among Subscribers in any
manner it may desire; provided, that no Subscriber shall be obligated to
purchase more than the number of shares set forth under its name on the
signature page hereto without its prior written consent;



--------------------------------------------------------------------------------

(e) The payment of the Subscription Amount (or, in the case of rejection of a
portion of the Subscriber’s subscription, the part of the payment relating to
such rejected portion) will be returned promptly, without interest, if
Subscriber’s subscription is rejected in whole or in part or if the Offering is
withdrawn or canceled;

 

(f) Certificates representing the Shares purchased will be issued in the name of
each Subscriber at Closing as set forth under Section 3 hereof; and

 

(g) The representations and warranties of the Company, the Selling Shareholders
and Subscriber set forth herein shall be true and correct as of the date that
the Company accepts this subscription.

 

(h) The Company is not required to accept any minimum aggregate amount of
subscriptions before conducting a Closing; and

 

(i) The representations and warranties of the Company and the Subscriber set
forth herein shall be true and correct as of the date that the Company accepts
this subscription.

 

3. Terms of Subscription.

 

(a) The subscription period will begin as of November 24, 2004 and will
terminate at 11:59 p.m. Eastern time on November 30, 2004, unless extended by
the Company, on one or more occasions, for up to an additional sixty (60) days
(the “Termination Date”). Such extension may be effected without notice to the
Subscribers. The purchase and sale of the Shares (the “Closing”) shall occur as
soon as practicable after the execution of this Agreement by the Company, the
Selling Shareholders and each of the Subscribers in the Offering at a time and
location (the “Closing Date”) agreed upon by the Company and the Subscribers. On
the Closing Date, the Company will deliver or cause to be delivered, one or more
physical certificates representing the Shares purchased by each Subscriber.

 

(b) As compensation for advisory services, the Company and the Selling
Shareholders will pay to the Company’s advisor Sterne, Agee & Leach, Inc. an
aggregate fee equal to five (5%) percent of the aggregate purchase price of the
Shares sold. The Company will also pay all expenses in connection with the
Offering.

 

(c) If the Subscriber is not a United States person, the Subscriber hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Shares
or any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Shares. The Subscriber’s subscription and payment for,
and his or her continued beneficial ownership of the Shares, will not violate
any applicable securities or other laws of the Subscriber’s jurisdiction.

 

2



--------------------------------------------------------------------------------

4. Registration Rights.

 

(a) Subscriber acknowledges that it is acquiring the Shares for its own account
and for the purpose of investment and not with a view to any distribution or
resale thereof within the meaning of the Securities Act of 1933, as amended,
(the “Securities Act”). The Subscriber further agrees that it will not sell,
assign or transfer the Shares at any time in violation of the Securities Act and
acknowledges that, in taking unregistered securities, it must continue to bear
the economic risk of its investment for an indefinite period of time because of
the fact that the Shares have not been registered under the Securities Act, and
further realizes that the Shares can not be sold unless subsequently registered
under the Securities Act or an exemption from such registration is available.
The Subscriber further recognizes that neither the Company nor the Selling
Shareholders are assuming any obligation to register the Shares except as
expressly set forth herein. The Subscriber also acknowledges that appropriate
legends reflecting the status of the Shares under the Securities Act may be
placed on the face of the certificates for such shares at the time of their
transfer and delivery to the holder thereof.

 

(b) The Shares may not be transferred except in a transaction which is in
compliance with the Securities Act. Except as provided hereafter with respect to
registration of the Shares, it shall be a condition to any such transfer that
the Company shall be furnished with an opinion of counsel to the holder of such
shares, reasonably satisfactory to the Company, to the effect that the proposed
transfer would be in compliance with the Securities Act.

 

(c) Within 30 days after the Closing Date (the “Filing Date”), the Company shall
use its commercially reasonable efforts to prepare and file with the Securities
and Exchange Commission (the “SEC”), a registration statement and such other
documents as may be necessary in the opinion of counsel for the Company, and use
its commercially reasonable efforts to have such registration statement declared
effective as soon as practicable after the Filing Date in order to comply with
the provisions of the Securities Act so as to permit the registered resale of
the Shares for a period of two (2) years following the Closing Date by each and
every holder of Shares sold in the Offering, except for those holders who
designate on the signature page hereto that they do not wish to have their
Shares included in the registration statement. The Shares that are registered
for resale under such registration statement are referred to herein as the
“Offering Shares,” and the Subscribers who are eligible to sell their Shares
under such registration statement, together with their affiliates, are hereafter
referred to as “Offering Holders.” The Company will include in such registration
statement (i) the information required under the Securities Act to be so
included concerning the Offering Holders, as provided by the Offering Holders on
the signature page hereto, including any changes in such information that may be
provided by the Offering Holders in writing to the Company from time to time,
and (ii) a section entitled “Plan of Distribution,” substantially in the form of
Exhibit C hereto (with such changes thereto as may be required by the SEC), that
describes the various procedures that may be used by the Offering Holders in the
sale of Offering Shares.

 

(d) In the event that the Company does not file a registration statement to
register the Offering Shares with the SEC within the time period specified in
Section 4(c), the Company will be required to pay as liquidated damage to each
Offering Holder equal to one percent (1%) of such Offering Holder’s purchase
price for the Offering Shares, and an additional one percent (1%) for each
additional 30-day period during which such registration statement is not filed.

 

3



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing provisions of this Section 4, the Company may
voluntarily suspend the effectiveness of any such registration statement for a
limited time, which in no event shall be longer than 30 days in any three-month
period and no longer than 90 days in any twelve month period, if the Company has
been advised by counsel or underwriters to the Company that the offering of any
Offering Shares pursuant to the registration statement would materially
adversely affect, or would be improper in view of (or improper without
disclosure in a prospectus), a proposed financing, a reorganization,
recapitalization, merger, consolidation, or other transaction involving the
Company. Subject to the foregoing right of the Company to suspend registration,
if any event occurs that would cause any such registration statement to contain
a material misstatement or omission or not to be effective and usable during the
period that such registration statement is required to be effective and usable,
the Company shall promptly file an amendment to the registration statement and
use its commercially reasonable efforts to cause such amendment to be declared
effective as soon as practicable thereafter. Notwithstanding any provision
contained herein to the contrary, the Company’s obligation to include, or
continue to include, Offering Shares in any such registration statement under
this Section 4 shall terminate to the extent such shares are eligible for resale
under Rule 144(k) promulgated under the Securities Act.

 

(f) If and whenever the Company is required by the provisions of this Agreement
to use its commercially reasonable efforts to effect the registration of the
Offering Shares under the Securities Act for the account of an Offering Holder,
the Company will, as promptly as practicable:

 

(i) prepare and file with the SEC a registration statement with respect to such
securities and use its commercially reasonable efforts to cause such
registration statement to become and remain effective;

 

(ii) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
requirements of the Securities Act and the rules and regulations promulgated by
the SEC thereunder relating to the sale or other disposition of the securities
covered by such registration statement;

 

(iii) furnish to each Offering Holder such numbers of copies of a prospectus,
including a preliminary prospectus, complying with the requirements of the
Securities Act, and such other documents as such Offering Holder may reasonably
request in order to facilitate the public sale or other disposition of the
Offering Shares owned by such Offering Holder, but such Offering Holder shall
not be entitled to use any selling materials other than a prospectus and such
other materials as may be approved by the Company, which approval will not be
unreasonably withheld; and

 

(g) Except as provided below in this Section 4, the expenses incurred by the
Company in connection with action taken by the Company to comply with this
Section 4, including, without limitation, all registration and filing fees,
printing and delivery expenses, accounting fees, fees and disbursements of
counsel to the Company, consultant and expert fees, premiums for liability
insurance, if the Company chooses to obtain such insurance, obtained in
connection with a

 

4



--------------------------------------------------------------------------------

registration statement filed to effect such compliance and all expenses,
including counsel fees, of complying with any state securities laws, shall be
paid by the Company. All fees and disbursements of any counsel, experts, or
consultants employed by any Offering Holder shall be borne by such Offering
Holder. The Company shall not be obligated in any way in connection with any
registration pursuant to this Section 4 for any selling commissions or discounts
payable by any Offering Holder to any underwriter or broker of securities to be
sold by such Offering Holder. Subscriber agrees to pay all expenses required to
be borne by such Offering Holder.

 

(h) In the event of any registration of Shares pursuant to this Section 4, the
Company will indemnify and hold harmless each Offering Holder, its officers,
directors, investment advisors and each underwriter of such securities, and any
person who controls such Offering Holder or underwriter within the meaning of
Section 15 of the Securities Act, against all claims, actions, losses, damages,
liabilities and expenses (“Losses”), joint or several, to which any of such
persons may become subject under the Securities Act or otherwise, insofar as
such Losses arise out of or are based upon any untrue statement of any material
fact contained in any registration statement under which such securities were
registered under the Securities Act, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse such Offering Holder, its officers, directors and each
underwriter of such securities, and each such controlling person or entity for
any legal and any other expenses reasonably incurred by such Offering Holder,
such underwriter, or such controlling person or entity in connection with
investigating or defending any such Losses; provided, however, that the Company
will not be liable in any such case to the extent that any such Losses arise
directly out of or are based primarily upon an untrue statement or omission made
in said registration statement, said preliminary prospectus or said prospectus,
or said amendment of supplement in reliance upon and in conformity with written
information furnished to the Company by such Offering Holder or such underwriter
specifically for use in the preparation thereof, and provided further, however,
that the Company will not be liable in any such case to the extent that any such
Losses arise directly out of or are based primarily upon an untrue statement or
omission made in any preliminary prospectus or final prospectus if (i) such
Offering Holder failed to send or deliver a copy of the final prospectus or
prospectus supplement with or prior to the delivery of written confirmation of
the sale of the Offering Shares, and (ii) the final prospectus or prospectus
supplement would have corrected such untrue statement or omission.

 

(i) At any time when a prospectus relating to the Offering is required to be
delivered under the Securities Act, the Company will notify the Offering Holder
of the happening of any event, upon the notification or awareness of such event
by an executive officer of the Company, as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing.

 

(j) In the event of any registration of any Shares under the Securities Act
pursuant to this Section 4, Subscriber agrees to indemnify and hold harmless the
Company, its officers, directors and any person who controls the Company within
the meaning of Section 15 of the Securities Act, against any Losses, joint or
several, to which the Company, its officers, directors, or such

 

5



--------------------------------------------------------------------------------

controlling person or entity may become subject under the Securities Act or
otherwise, insofar as such Losses arise out of or are based upon any untrue
statement of any material fact contained in any registration statement under
which such Shares were registered under the Securities Act, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereto, or arise out of or are based upon the omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent and only to the extent that
any such Losses, arise out of or are based upon an untrue statement or omission
made in said registration statement, said preliminary prospectus or said
prospectus or said amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by Subscriber or any affiliate
(as defined in the Securities Act) of Subscriber specifically for use in the
preparation thereof.

 

(k) If a claim for indemnification under Section 4 is unavailable to an
indemnified party because of a failure or refusal of a governmental authority to
enforce such indemnification in accordance with its terms (by reason of public
policy or otherwise), then each indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any shall be deemed to include any reasonable
attorneys’ or other reasonable fees or expenses incurred by such party in
connection with the defense of any Losses to the extent such party would have
been indemnified for such fees or expenses if the indemnification provided for
under Section 4(h) or 4(j) was available to such party in accordance with its
terms. Notwithstanding anything to the contrary contained herein, no Offering
Holder shall be liable or required to contribute under this Section 4(k) for any
amount that exceeds the net proceeds to such Offering Holder as a result of the
sale of Shares pursuant to the registration statement provided by this Section
4. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4(k) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The indemnity and contribution
agreements contained in this Section 4 are in addition to any liability that the
indemnifying parties may have to the indemnified parties.

 

(l) Any party entitled to indemnification hereunder will (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification and (ii) unless in such indemnified party’s reasonable judgment
a conflict of interest between such indemnified and indemnifying parties may
exist with respect to such claim, permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party. If such defense is assumed, the indemnifying party will not be subject to
any liability for any

 

6



--------------------------------------------------------------------------------

settlement made by the indemnified party without its consent (which consent may
not be unreasonably withheld). An indemnifying party who is not entitled to, or
elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.

 

(m) With a view to making available to the Offering Holder the benefits of Rule
144 promulgated under the Securities Act, the Company agrees that it will use
its commercially reasonable efforts to maintain registration of its Common Stock
under Section 12 or 15 of the Securities and Exchange Act of 1934, as amended
(the “Exchange Act”) and to file with the SEC in a timely manner all reports and
other documents required to be filed by an issuer of securities registered under
the Exchange Act so as to maintain the availability of Rule 144. Upon the
request of any record owner, the Company will deliver to such owner a written
statement as to whether it has complied with the reporting requirements of Rule
144.

 

(n) The Company agrees to promptly file a supplemental listing application for
the purpose of listing the Shares on the Nasdaq National Stock Market.

 

5. Representations and Warranties of the Subscriber. Subscriber hereby
represents and warrants to the Company as follows:

 

(a) Subscriber is acquiring the Shares for its own account, for investment and
not with a view to, or for resale in connection with, any distribution or public
offering thereof within the meaning of the Securities Act, and applicable state
securities laws.

 

(b) The Subscriber understands that (A) the Shares (1) have not been registered
under the Securities Act or any state securities laws, (2) will be issued in
reliance upon an exemption from the registration and prospectus delivery
requirements of the Securities Act pursuant to Section 4(2) and/or Regulation D
thereof and (3) will be issued in reliance upon exemptions from the registration
and prospectus delivery requirements of state securities laws which relate to
private offerings, and (B) the Subscriber must therefore bear the economic risk
of such investment indefinitely unless a subsequent disposition thereof is
registered under the Securities Act and applicable state securities laws or is
exempt therefrom. Subscriber further understands that such exemptions depend
upon, among other things, the bona fide nature of the investment intent of the
Subscriber expressed herein. Pursuant to the foregoing, the Subscriber
acknowledges that the certificates representing the Shares acquired by the
Subscriber shall bear a restrictive legend substantially as follows:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF UNLESS (I) REGISTERED UNDER THE APPLICABLE SECURITIES LAWS
OR (II) AN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL ARE BOTH

 

7



--------------------------------------------------------------------------------

REASONABLY SATISFACTORY TO THE COMPANY, HAS BEEN DELIVERED TO THE COMPANY AND
SUCH OPINION STATES THAT THE SHARES MAY BE TRANSFERRED WITHOUT SUCH
REGISTRATION.”

 

(c) The Subscriber has knowledge, skill and experience in financial, business
and investment matters relating to an investment of this type and is capable of
evaluating the merits and risks of such investment and protecting the
Subscriber’s interest in connection with the acquisition of the Shares. The
Subscriber understands that the acquisition of the Shares is a speculative
investment and involves substantial risks and that the Subscriber could lose the
Subscriber’s entire investment in the Shares. To the extent deemed necessary by
the Subscriber, the Subscriber has retained, at its own expense, and relied
upon, appropriate professional advice regarding the investment, tax and legal
merits and consequences of purchasing and owning the Shares. The Subscriber has
the ability to bear the economic risks of the Subscriber’s investment in the
Company, including a complete loss of the investment, and the Subscriber has no
need for liquidity in such investment.

 

(d) The Subscriber has been furnished by the Company all information (or
provided access to all information) regarding the business and financial
condition of the Company, its expected plans for future business activities, the
attributes of the Shares and the merits and risks of an investment in the Shares
which the Subscriber has requested or otherwise needs to evaluate the investment
in the Company.

 

(e) Subscriber is in receipt of and has carefully read and understands the
following items:

 

(i) Annual Report on Form 10-K for the period ending December 31, 2003, filed by
the Company with the Securities and Exchange Commission;

 

(ii) Quarterly Reports on Form 10-Q for each of the periods ending March 31,
2004, June 30, 2004 and September 30, 2004 filed by the Company with the
Securities and Exchange Commission;

 

(iii) Definitive Proxy Statement on Form 14A, filed by the Company with the
Securities and Exchange Commission on April 29, 2004;

 

(iv) Current Reports on Form 8-K filed by the Company with the Securities and
Exchange Commission on February 27, 2004, April 1, 2004, April 23, 2004, May 17,
2004, August 4, 2004, September 30, 2004 and November 5, 2004; and

 

(v) Confidential Private Placement Memorandum, dated November 24, 2004, and
exhibits attached thereto (collectively, items (i) through (v), and together
with all exhibits filed therewith and incorporated by reference therein, the
“Disclosure Documents”).

 

(f) In making the proposed investment decision, the Subscriber is relying solely
on investigations made by the Subscriber and the Subscriber’s representatives.
The Subscriber acknowledges that the documents and other information listed in
Section 5(e) are the only information provided to the Subscriber by the Company
and that the Subscriber is not relying on

 

8



--------------------------------------------------------------------------------

any other information in making the proposed investment decision. The offer to
sell the Shares was communicated to the Subscriber in such a manner that the
Subscriber was able to ask questions of and receive answers from the management
of the Company concerning the terms and conditions of the proposed transaction
and that at no time was the Subscriber presented with or solicited by or through
any leaflet, public promotional meeting, television advertisement or any other
form of general or public advertising or solicitation.

 

(g) The Subscriber acknowledges that the Subscriber has been advised that:

 

(i) The Shares offered hereby have not been approved or disapproved by the SEC
or any state securities commission nor has the SEC or any state securities
commission passed upon the accuracy or adequacy of any representations by the
Company. Any representation to the contrary is a criminal offense.

 

(ii) In making an investment decision, the Subscriber must rely on its own
examination of the Company and the terms of the Offering, including the merits
and risks involved. The Shares have not been recommended by any federal or state
securities commission or regulatory authority. Furthermore, the foregoing
authorities have not confirmed the accuracy or determined the adequacy of any
representation. Any representation to the contrary is a criminal offense.

 

(iii) The Shares are “Restricted Securities” within the meaning of Rule 144
under the Securities Act, are subject to restrictions on transferability and
resale and may not be transferred or resold except as permitted under the
Securities Act and applicable state securities laws, pursuant to registration or
exemption therefrom. The Subscriber is aware that the Subscriber may be required
to bear the financial risks of this investment for an indefinite period of time.

 

(h) The Subscriber acknowledges and is aware that there has never been any
representation, guarantee or warranty made by the Company or any officer,
director, employee or agent or representative of the Company or any Selling
Shareholder, expressly or by implication, as to (i) the approximate or exact
length of time that the Subscriber will be required to remain an owner of the
Shares; (ii) the percentage of profit and/or amount of or type of consideration,
profit or loss to be realized, if any, as a result of this investment; or (iii)
that the limited past performance (if any) or experience on the part of the
Company, or any future expectations will in any way indicate the predictable
results of the ownership of the Shares or of the overall financial performance
of the Company.

 

(i) The Subscriber agrees to furnish the Company such other information as the
Company may reasonably request in order to verify the accuracy of the
information contained herein and agrees to notify the Company immediately of any
material change in the information provided herein that occurs prior to the
Company’s acceptance of this Agreement.

 

(j) The Subscriber further represents and warrants that the Subscriber is an
“accredited investor” within the meaning of Rule 501 of Regulation D under the
Securities Act, and Subscriber has executed the Certificate of Accredited
Investor Status, attached hereto as Exhibit B.

 

9



--------------------------------------------------------------------------------

(k) As of the date of this Agreement the Subscriber and its affiliates do not
have, and during the 30 day period prior to the date of this Agreement the
Subscriber and its affiliates have not entered into, any “put equivalent
position” as such term is defined in Rule 16a-1 under the Exchange Act or short
sale positions with respect to the Common Stock of the Company. Until the
registration statement referred to in Section 4(c) is declared effective, the
Subscriber hereby agrees not to, and will cause its affiliates not to, enter
into any such “put equivalent position” or short sale position.

 

(l) If the Subscriber is a natural person, the Subscriber has reached the age of
majority in the state in which the Subscriber resides, has adequate means of
providing for the Subscriber’s current financial needs and contingencies, is
able to bear the substantial economic risks of an investment in the Securities
for an indefinite period of time, has no need for liquidity in such investment
and, at the present time, could afford a complete loss of such investment.

 

(m) If this Agreement is executed and delivered on behalf of a partnership,
corporation, trust, estate or other entity (an “Entity”): (i) such Entity has
the full legal right and power and all authority and approval required (a) to
execute and deliver, or authorize execution and delivery of, this Agreement and
all other instruments executed and delivered by or on behalf of such Entity in
connection with the purchase of the Securities, (b) to delegate authority
pursuant to power of attorney and (c) to purchase and hold such Securities, (ii)
the signature of the party signing on behalf of such Entity is binding upon such
Entity; and (iii) such Entity has not been formed for the specific purpose of
acquiring such Securities, unless each beneficial owner of such Entity is
qualified as an accredited investor within the meaning of Rule 501(a) of
Regulation D promulgated under the Securities Act and has submitted information
substantiating such individual qualification.

 

(n) If the Subscriber is a retirement plan or is investing on behalf of a
retirement plan, the Subscriber acknowledges that investment in the Securities
poses additional risks, including, without limitation, the inability to use
losses generated by an investment in the Securities to offset taxable income.

 

(o) The Subscriber represents and warrants that it is not a broker-dealer or an
affiliate of a broker-dealer, except as set forth on the signature page hereto.
If the Subscriber is a broker-dealer, the Subscriber acknowledges that the
Subscriber will be deemed to be an underwriter with respect to the re-sale of
its Securities. If the Subscriber is an affiliate of a broker-dealer, the
Subscriber acknowledges that the Subscriber will be deemed to be an underwriter
with respect to the re-sale of its Securities to the extent that such Shares are
sold through its affiliated broker-dealer. To the extent that the Subscriber is
affiliated in any manner with a broker-dealer, the Subscriber further represents
and warrants that it is purchasing the Shares in the ordinary course of its
business and that as of the date hereof it has no agreements or understandings,
directly or indirectly, with any person to distribute the Securities.

 

The foregoing representations and warranties and undertakings are made by the
Subscriber with the intent that they be relied upon in determining its
suitability as an investor and the Subscriber hereby agrees that such
representations and warranties shall survive its purchase of the Shares.

 

10



--------------------------------------------------------------------------------

6. Representations and Warranties of the Company and the Selling Shareholders.

 

A. The Company hereby represents and warrants to the Subscriber as follows:

 

(a) Each of the Company and its subsidiaries is duly incorporated, validly
existing and in good standing under the laws of its state of incorporation, and
is duly qualified to do business as a foreign corporation in all jurisdictions
in which the failure to be so qualified would materially and adversely affect
the business or financial condition, properties or operations of the Company.
Each of the Company and its subsidiaries has all requisite corporate power and
authority (i) to own and lease the properties and assets it currently owns and
leases (if any) and it contemplates owning and leasing and (ii) to conduct its
activities as such activities (if any) are currently conducted and as currently
contemplated to be conducted.

 

(b) The authorized capital of the Company immediately prior to the Closing will
consist of: (i) 10,000,000 shares of Preferred Stock, none of which are issued
and outstanding, and (ii) 100,000,000 shares of Common Stock, 24,801,627 of
which were issued and outstanding as of November 23, 2004.

 

(c) The Company has duly authorized the issuance and sale of the Shares in
accordance with the terms of this Agreement (as described herein) by all
requisite corporate action, including the authorization of the Company’s Board
of Directors of the issuance and sale of the Shares in accordance herewith and
the execution, delivery and performance of any other agreements and instruments
executed in connection herewith. This Agreement constitutes a valid and legally
binding obligation of the Company, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent the indemnification provisions contained
herein may be limited by applicable federal or state securities laws.

 

(d) The Shares, when issued and paid for in accordance with this Agreement when
issued upon conversion of the Shares, will represent validly authorized, duly
issued and fully paid and nonassessable shares of Common Stock of the Company,
and the issuance thereof will not conflict with the Articles of Incorporation or
Bylaws of the Company and will be in full compliance with all federal and state
securities laws applicable to such issuance and sale.

 

(e) The execution and delivery of this Agreement, the fulfillment of the terms
set forth herein and the consummation of the transactions contemplated hereby
will not conflict with, or constitute a breach of or default under, any
agreement, indenture or instrument by which the Company is bound or any law,
administrative rule, regulation or decree of any court or any governmental body
or administrative agency applicable to the Company.

 

(f) As of the date of this Agreement, the Disclosure Documents do not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

11



--------------------------------------------------------------------------------

(g) The Disclosure Documents that have been filed with the SEC, at the time they
were filed with the SEC, complied in all material respects with the requirements
of the Exchange Act, and, when read together and with the other information in
the Disclosure Documents, do not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

(h) Subsequent to the dates as of which information is given in the Disclosure
Documents, except as described therein or SEC filing made after the date
thereof, there has not been any material adverse change with regard to the
assets or properties, results of operations or financial condition of the
Company.

 

B. Each Selling Shareholder, as to itself and the Shares being sold by such
Selling Shareholder only, severally, and not jointly, hereby represents and
warrants to the Subscriber as follows:

 

(a) This Agreement and the transactions contemplated herein have been duly
authorized by the Selling Shareholder, and upon execution and delivery of this
Agreement by such Selling Shareholder, this Agreement will constitute a valid
and legally binding obligation of such Selling Shareholder, enforceable in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, and (iii) to the extent the indemnification provisions
contained herein may be limited by applicable federal or state securities laws.

 

(b) The Selling Shareholder is, and on the Closing Date will be, the lawful
record owner of the Shares to be sold by such Selling Stockholder at the
Closing, free and clear of any lien, claim, security interest or other
encumbrance, including, without limitation, any restriction on transfer.

 

(c) If the certificates for the Shares to be sold by the Selling Shareholder
were delivered to the Subscriber in the State of New York and assuming the
Subscriber purchases the Shares to be sold by such Selling Shareholder in good
faith and without “notice of adverse claim” (as such phrase is used in Section
8-105 of the New York Uniform Commercial Code as currently in effect in the
State of New York (the “NY UCC”), upon (i) delivery (as defined in Section
8-301(a) of the NY UCC) to the Subscriber of the certificates representing such
Shares endorsed in blank by an effective endorsement (within the meaning of
Section 8-107 of the NY UCC), and (ii) payment therefore in accordance with the
terms of this Agreement, the Subscriber would become a “protected purchaser” (as
defined in Section 8-303(a) of the NY UCC) of such Shares, and will acquire such
Shares free and clear of “adverse claims” (as defined in Section 8-102 of the NY
UCC) except for any such adverse claims created by or at the request of the
Subscriber.

 

(d) All information relating to the Selling Shareholder furnished in writing by
the Selling Shareholder to the Company expressly for use in the Disclosure
Documents is true, correct, and complete in all material respects, and does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make such information not
misleading.

 

12



--------------------------------------------------------------------------------

7. Survival; Indemnification. All representations, warranties and covenants
contained in this Agreement and the indemnification contained in this Section 7
shall survive (i) the acceptance of this Agreement by the Company and the
Selling Shareholders, (ii) changes in the transactions, documents and
instruments described herein which are not material or which are to the benefit
of Subscriber, and (iii) the death or disability of Subscriber. Subscriber
acknowledges the meaning and legal consequences of the representations,
warranties and covenants in Section 5 hereof and that the Company and the
Selling Shareholders have relied upon such representations, warranties and
covenants in determining Subscriber’s qualification and suitability to purchase
the Shares. Subscriber hereby agrees to indemnify, defend and hold harmless the
Company, its officers, directors, employees, agents and controlling persons, and
the Selling Shareholders from and against any and all losses, claims, damages,
liabilities, expenses (including attorneys’ fees and disbursements), judgments
or amounts paid in settlement of actions arising out of or resulting from the
untruth of any representation of Subscriber herein or the breach of any warranty
or covenant herein by Subscriber. Notwithstanding the foregoing, however, no
representation, warranty, covenant or acknowledgment made herein by Subscriber
shall in any manner be deemed to constitute a waiver of any rights granted to it
under the Securities Act or state securities laws.

 

8. Notices. All notices and other communications provided for herein shall be in
writing and shall be deemed to have been duly given if delivered personally or
sent by registered or certified mail, return receipt requested, postage prepaid:

 

(a) if to the Company or to a Selling Shareholder, to the following address:

 

ATP Oil & Gas Corporation

4600 Post Oak Place

Suite 200

Houston, Texas 77027

Attn:

 

Albert L. Reese Jr.

   

Chief Financial Officer

Fax:

 

(713) 622-5101

 

(b) if to Subscriber, to the address set forth on the signature page hereto.

 

(c) or at such other address as any party shall have specified by notice in
writing to the others.

 

9. Notification of Changes. Subscriber agrees and covenants to notify the
Company immediately upon the occurrence of any event prior to the consummation
of this Offering that would cause any representation, warranty, covenant or
other statement contained in this Agreement to be false or incorrect or of any
change in any statement made herein occurring prior to the consummation of this
Offering.

 

13



--------------------------------------------------------------------------------

10. Assignability. This Agreement is not assignable by the Subscriber, and may
not be modified, waived or terminated except by an instrument in writing signed
by the party against whom enforcement of such modification, waiver or
termination is sought.

 

11. Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns, and the
agreements, representations, warranties and acknowledgments contained herein
shall be deemed to be made by and be binding upon such heirs, executors,
administrators, successors, legal representatives and assigns.

 

12. Obligations Irrevocable. The obligations of the Subscriber shall be
irrevocable, except with the consent of the Company, until the consummation or
termination of the Offering or the rejection of Subscriber’s subscription in
whole by the Company.

 

13. Entire Agreement. This Agreement constitutes the entire agreement of the
Subscriber, the Selling Shareholders and the Company relating to the matters
contained herein, superseding all prior contracts or agreements, whether oral or
written.

 

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of law thereof that would require the application of the laws of
any jurisdiction other than the State of Texas.

 

15. Severability. If any provision of this Agreement or the application thereof
to Subscriber or any circumstance shall be held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provision to
other subscriptions or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

 

16. Headings. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision hereof.

 

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which together shall be deemed to be one and the same agreement.

 

18. Counsel. Subscriber hereby acknowledges that the Company and its counsel,
Vinson & Elkins L.L.P., represent the interests of the Company and not those of
the Subscriber in any agreement (including this Agreement) to which the Company
is a party.

 

[Signature Page to follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Subscriber has executed this Subscription and Registration
Rights Agreement as of                     , 2004.

 

SUBSCRIBER

--------------------------------------------------------------------------------

Number o f Shares:

 

 

--------------------------------------------------------------------------------

Offering Price per Share: $

 

 

--------------------------------------------------------------------------------

Subscription Amount: $

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

The Company hereby accepts the foregoing subscription subject to the terms and
conditions hereof as of November 29, 2004.

 

ATP Oil & Gas Corporation

a Texas corporation

By:

 

/s/ Albert L. Reese, Jr.

--------------------------------------------------------------------------------

   

Albert L. Reese, Jr.

   

Chief Financial Officer

 

15



--------------------------------------------------------------------------------

Each Selling Shareholder hereby accepts, severally and not jointly, the
foregoing subscription subject to the terms and conditions hereof as of November
29, 2004.

 

   

/s/ T. Paul Bulmahn

--------------------------------------------------------------------------------

Name:

 

T. Paul Bulmahn

   

/s/ Gerald W. Schlief

--------------------------------------------------------------------------------

Name:

 

Gerald W. Schlief

   

/s/ Albert L. Reese, Jr.

--------------------------------------------------------------------------------

Name:

 

Albert L. Reese, Jr.

 

16



--------------------------------------------------------------------------------

SCHEDULE I

 

Name of Selling Stockholder

--------------------------------------------------------------------------------

   Number of Shares
to be Sold


--------------------------------------------------------------------------------

T. Paul Bulmahn

   650,000

Gerald W. Schlief

   200,000

Albert L. Reese, Jr.

   150,000     

--------------------------------------------------------------------------------

Total

   1,000,000

 

17



--------------------------------------------------------------------------------

Exhibit A

 

HOW TO SUBSCRIBE

 

(1) If you are subscribing for the purchase of Shares, please date and sign the
signature page to this Subscription and Registration Rights Agreement in the
applicable spaces. Please signify the amount of Shares you are purchasing by
inserting such amount in the space provided for on the signature page to the
Agreement.

 

(2) Complete and sign the accompanying Accredited Investor Certificate.

 

(3) Send all completed documents to:

 

ATP Oil & Gas Corporation

4600 Post Oak Place

Suite 200

Houston, Texas 77027

Attn: Albert L. Reese Jr.

Chief Financial Officer

Fax: (713) 622-5101

 

  (4) Fax signature pages for all completed documents together with the fed
reference number for the wire transfer of funds to:

 

Sterne, Agee & Leach, Inc.

Attn.: W. Barry McRae

Facsimile: (205) 949-3626

Telephone: (205) 949-3555

 

  (5) Transmit funds in an amount equal to the number of shares you are
purchasing multiplied by the Offering Price via wire to the following account:

 

Domestic

 

_____________________

_____________________

_____________________

 

 

For Further Credit To:

   _________________________      _________________________

 

Foreign

____________________

____________________

____________________

 



--------------------------------------------------------------------------------

For Further Credit To:

  _________________________    

_________________________

 

ATTENTION SUBSCRIBERS: NO SUBSCRIPTION WILL BE ACCEPTED UNLESS ALL DOCUMENTATION
PRESCRIBED HEREIN IS FULLY COMPLETED AND EXECUTED. ANY MATERIALS RECEIVED THAT
ARE INCOMPLETE IN ANY RESPECT WILL BE RETURNED BY THE COMPANY.

 

2



--------------------------------------------------------------------------------

Exhibit B

 

CERTIFICATE OF ACCREDITED INVESTOR STATUS

 

Except as may be indicated by the undersigned below, the undersigned is an
individual “accredited investor,” as that term is defined in Regulation D under
the Securities Act of 1933, as amended (the “Securities Act”). The undersigned
has checked the box below indicating the basis on which he is representing his
status as an “accredited investor”:

 

• a bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934, as amended (the “Securities Exchange Act”); an insurance company as
defined in Section 2(13) of the Securities Act; an investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in Section 2(a)(48) of that Act; a small business investment company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958; a plan established and maintained
by a state, its political subdivisions, or any agency or instrumentality of a
state or its political subdivisions, for the benefit of its employees, and such
plan has total assets in excess of $5,000,000; an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;

 

• a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

• an organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

• a natural person whose individual net worth, or joint net worth with the
undersigned’s spouse, at the time of this purchase exceeds $1,000,000;

 

• a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with the undersigned’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

• a trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment; or



--------------------------------------------------------------------------------

• an entity in which all of the equity holders are “accredited investors” by
virtue of their meeting one or more of the above standards.

 

• an individual who is a director or executive officer of ATP Oil & Gas
Corporation.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of                     , 2004.

 

 

--------------------------------------------------------------------------------

Name of Subscriber

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

Exhibit C

 

PLAN OF DISTRIBUTION

 

As of the date of this prospectus, we have not been advised by the selling
shareholders as to any plan of distribution. Distributions of the shares by the
selling shareholders, or by their partners, pledgees, donees (including
charitable organizations), transferees or other successors in interest, may from
time to time be offered for sale either directly by such individual, or through
underwriters, dealers or agents or on any exchange on which the shares may from
time to time be traded, in the over-the-counter market, or in independently
negotiated transactions or otherwise. The methods by which the shares may be
sold include:

 

  • a block trade (which may involve crosses) in which the broker or dealer so
engaged will attempt to sell the securities as agent but may position and resell
a portion of the block as principal to facilitate the transaction;

 

  • purchases by a broker or dealer as principal and resale by such broker or
dealer for its own account pursuant to this prospectus;

 

  • exchange distributions and/or secondary distributions;

 

  • sales in the over-the-counter market;

 

  • underwritten transactions;

 

  • ordinary brokerage transactions and transactions in which the broker
solicits purchasers; and

 

  • privately negotiated transactions.

 

Such transactions may be effected by the selling shareholders at market prices
prevailing at the time of sale or at negotiated prices. The selling shareholders
may effect such transactions by selling the securities to underwriters or to or
through broker-dealers, and such underwriters or broker-dealers may receive
compensations in the form of discounts or commissions from the selling
shareholders and may receive commissions from the purchasers of the securities
for whom they may act as agent. The selling shareholders may agree to indemnify
any underwriter, broker-dealer or agent that participates in transactions
involving sales of the shares against certain liabilities, including liabilities
arising under the Securities Act. We have agreed to register the shares for sale
under the Securities Act and to indemnify the selling shareholders and each
person who participates as an underwriter in the offering of the shares against
certain civil liabilities, including certain liabilities under the Securities
Act.

 

In connection with sales of the securities under this prospectus, the selling
shareholders may enter into hedging transactions with broker-dealers, who may in
turn engage in short sales of the securities in the course of hedging the
positions they assume. The selling shareholders also may sell securities short
and deliver them to close our the short positions, or loan or pledge the
securities to broker-dealers that in turn may sell them.

 

The selling shareholders and any underwriters, dealers or agents that
participate in distribution of the securities may be deemed to be underwriters,
and any profit on sale of the securities by them and any discounts, commissions
or concessions received by any underwriter, dealer or agent may be deemed to be
underwriting discounts and commissions under the Securities Act.

 

There can be no assurances that the selling shareholders will sell any or all of
the securities offered under this prospectus.